Citation Nr: 1435744	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-28 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia and depression, not otherwise specified.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO denied service connection for schizophrenia.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In January 2011, the Veteran and his mother, E.H., testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In April 2011, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a December 2012 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

As regards characterization of the appeal, the Board notes that, although the RO only adjudicated the matter of the Veteran's entitlement to service connection for paranoid schizophrenia, the Board has expanded the matter to include consideration of all diagnosed psychiatric disorders reflected in the record, including depression.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim).

The Board notes that the Veteran also has paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  An August 2014 review of Virtual VA reveals VA treatment records dated from October 1999 to September 2006, which were considered in the December 2012 SSOC, and a June 2014 Brief, while VBMS does not contain any data.  

For the reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

The Veteran is seeking service connection for an acquired psychiatric disorder on the basis that his current psychiatric disability had its onset in service.  During the January 2011 hearing, the Veteran testified that he received mental health treatment during service-in approximately April 1970-at the Kadena Air Force Base in Okinawa.  In previous statements, the Veteran also asserted that he received mental health treatment at the Naval Hospital in Okinawa.  See statements from the Veteran dated October 2007 and August 2009.  

During the hearing, he testified that he was referred for treatment because he was starting to become a little paranoid, especially when he participated in night jumps from airplanes and helicopters because a large majority of the people who rigged the parachutes had to undergo drug treatment and he had doubts about whether his backpack would actually contain a parachute.  

The Veteran's service treatment records (STRs) are associated with the claims file but they do not contain any complaints, treatment, or diagnosis of a psychiatric disability.  Notably, the Veteran's DD Form 214 reflects that he served for more than a year in the United States Army Pacific (USARPAC), but the STRs associated with the record do not contain any treatment records generated in the pacific region, including Okinawa.  

In this context, the Board notes that service psychiatric records are often stored separately from other outpatient STRs, and it does not appear that VA has attempted to contact the Air Force and Naval Hospitals in Okinawa directly to verify whether they have any records of evaluation or treatment for the Veteran.  See VA Adjudication Procedures Manual M21-1-MR, Part III, subpart iii, Chapter 2, Section A, (a).  

As part of its duty to assist, VA is obligated to make reasonable efforts to obtain evidence necessary to substantiate a Veteran's claim, including service treatment records and other relevant information in its custody or that of another federal agency.  38 C.F.R. § 3.159(c)(2).  Accordingly, because VA is on notice that outstanding service treatment records might exist that are pertinent to the Veteran's claim for service connection for an acquired psychiatric disorder, the AOJ must attempt to obtain such records on remand.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

While the claim is on remand, to ensure that all due process requirements are met, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the service connection claim on appeal.  

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the matter on appeal is hereby REMANDED for the following:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the service connection claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Directly contact Kadena Air Force Base and the Naval Hospital in Okinawa, Japan and obtain any records of mental health evaluation or treatment for the Veteran.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

4.  After completing the above-noted actions, and any additional action(s) deemed warranted, including scheduling the Veteran for a VA examination, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



